Case 2:20-cv-01009-JMA-SIL Document 28 Filed 09/29/20 Page 1 of 3 PageID #: 238




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------x
PLAZA MARINE INC.,

                                   Plaintiff,               CASE NO.: 2:20-cv-01009-JMA-SIL
v.

BOUCHARD TRANSPORTATION
CO., INC., et al.,

                                    Defendants.
----------------------------------------------------x

                        SUGGESTION OF BANKRUPTCY FOR BOUCHARD
                          TRANSPORTATION CO., INC. AND CERTAIN
                     OF ITS AFFILIATES AND NOTICE OF AUTOMATIC STAY

        PLEASE TAKE NOTICE that, on September 28, 2020, Bouchard Transportation Co.,

Inc. and certain of its affiliates (collectively, the “Debtors”),1 filed voluntary petitions for relief

under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101—1532 (the “Bankruptcy

Code”) in the United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy

Court”). A copy of the voluntary petitions of the lead Debtor, Bouchard Transportation Co., Inc.,

is attached hereto as Exhibit A.

        PLEASE TAKE FURTHER NOTICE that the Debtors’ chapter 11 cases are pending

before the Honorable Judge David R. Jones joint administration of their chapter 11 cases under the

lead case In re Bouchard Transportation Co., Inc., Case No. 20-34682 (DRJ) (the “Chapter 11

Cases”).

        PLEASE TAKE FURTHER NOTICE that, pursuant to section 362(a) of the

Bankruptcy Code, the Debtors’ filing of their respective voluntary petitions gives rise to a stay,


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Bouchard Transportation Co., Inc. (6190); B. No. 240 Corp. (8260); B. No. 295 Corp.
(1019); Tug Barbara E. Bouchard Corp. (7889); and Tug Bouchard Girls Corp. (1231). The location of the Debtors’
service address is: 58 South Service Road, Suite 150, Melville, NY 11747.

                                                        1
Case 2:20-cv-01009-JMA-SIL Document 28 Filed 09/29/20 Page 2 of 3 PageID #: 239




applicable to all entities, of, among other things: (a) the commencement or continuation of any

judicial, administrative, or other action or proceeding against the Debtors (i) that was or could have

been commenced before the commencement of the Chapter 11 Cases or (ii) to recover a claim

against the Debtors that arose before the commencement of the Chapter 11 Cases;

(b) the enforcement against any of the Debtors or against any property of each of the Debtors’

bankruptcy estates of a judgment obtained prior to the commencement of the Chapter 11 Cases;

and (c) any act to obtain possession of property of or from any of the Debtors’ bankruptcy estates,

or to exercise control over property of any of the Debtors’ bankruptcy estates.2 No order has been

entered in the Chapter 11 Cases granting relief from the automatic stay.

         PLEASE TAKE FURTHER NOTICE that additional information regarding the

Chapter 11 Cases may be obtained free of charge by visiting the website of the Debtors’ proposed

claims and noticing agent at https://cases.stretto.com/bouchard. You may also obtain copies of

any pleadings by visiting the Court’s website at https://ecf.txsb.uscourts.gov (PACER login and

password required) in accordance with the procedures and fees set forth therein.

Dated: September 29, 2020                                       Respectfully submitted,
       Oyster Bay, New York
                                                                CHALOS & CO, P.C.

                                                      By:       /s/ Briton P. Sparkman__________
                                                                George M. Chalos, Esq. (GC-8693)
                                                                Briton P. Sparkman, Esq. (BS-5220)
                                                                55 Hamilton Ave.
                                                                Oyster Bay, NY 11771
                                                                Tel: (516) 714-4300
                                                                Fax: (866) 702-4577
                                                                Email: gmc@chaloslaw.com
                                                                        bsparkman@chaloslaw.com



2
         Nothing herein shall constitute a waiver of the Debtors’ rights to assert any claims, counterclaims, defenses,
rights of setoff or recoupment, or any other claims against any party to the above-captioned case. The Debtors
expressly reserve all rights to contest any claims that may be asserted against the Debtors.

                                                          2
Case 2:20-cv-01009-JMA-SIL Document 28 Filed 09/29/20 Page 3 of 3 PageID #: 240




                               CERTIFICATE OF SERVICE

      I hereby certify that I served the forgoing Suggestion of Bankruptcy and Notice of
Automatic Stay via cm/ECF to all counsel of record in accordance with the Federal Rules of Civil
Procedure on this 29th day of September 2020.

                                                   /s/ Briton P. Sparkman
                                                   Briton P. Sparkman




                                               3
